In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), entered September 18, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the conclusion of the Supreme Court that issues of fact exist which warrant the denial of the defendant’s motion (see, Smith v Key Bank, 206 AD2d 848). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.